Citation Nr: 0805993	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  01-02 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for multiple osteochondromas.








ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969 and from May 1975 to November 1975.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2007, the issue of reimbursement for unauthorized 
medical expenses was Remanded by the Board.  The medical 
center appears not to have completed action on this matter 
and the sole issue before the Board is the one cited on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In July 2006, the veteran was sent a letter meant to comply 
with the notice and assistance provisions of the Veterans 
Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)) 
in connection with the veteran's application to reopen the 
claim for service connection for multiple osteochondromas.  
This letter correctly points out that in order for VA to 
reconsider this issue, the veteran must submit "new and 
material evidence," as this claim was previously denied in a 
September 1990 Board decision.  The RO provided the veteran 
with the definition of "new" and "material evidence," and 
stated that this evidence "must raise a reasonable 
possibility, that when considered with all the evidence of 
record (both new and old), that the outcome (conclusion) 
would change."  It noted that the evidence could not be 
repetitive or cumulative of that which VA had at the time it 
previously denied his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed VCAA requirements in the context of a 
claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court held that VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element, or elements, required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.; see also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

This above-described information was not provided to the 
veteran in either the July 2006 VCAA letter or the August 
2006 rating decision.  Thus, the veteran has not received 
proper notice of the evidence necessary to reopen his claim 
for service connection for osteochondromas.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran 
(and his representative, if one is 
selected) a letter providing notification 
required by the VCAA and Kent regarding 
reopening the claim for service 
connection for multiple osteochondromas.  
Regarding the Kent requirements, the 
letter should indicate that the veteran 
needs to submit new and material evidence 
to reopen the previously denied claim for 
service connection for multiple 
osteochondromas and it should clearly set 
forth (i) the basis of the prior denial 
of the claim (which was last denied in a 
September 1990 Board decision), (ii) that 
new and material evidence is needed, and 
(iii) what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, e.g., evidence that 
osteochondroma began in service and/or 
competent evidence of a nexus between the 
post service diagnosis of osteochondroma 
and service.  

2.  After the above development has been 
completed, the RO/AMC should then 
readjudicate the claim for whether new 
and material evidence has been received 
to reopen a claim for entitlement to 
service connection for multiple 
osteochondromas.  If the benefit sought 
is not granted, a supplemental statement 
of the case should be issued and the case 
returned to the Board after a period of 
time for comment, in accordance with 
applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

